UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2319


GARY G. HARRIS,

                  Plaintiff - Appellant,

          v.

TIETEX INTERNATIONAL, LIMITED,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:08-cv-03020-JMC)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary G. Harris, Appellant Pro Se. Peter Brendan Murphy, Fred W.
Suggs, Jr., OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary     G.    Harris    appeals        the     district      court’s    order

granting    summary       judgment       in    favor   of    the    Defendant       on   his

action brought pursuant to the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. §§ 621-634 (West 2008 & Supp. 2010).                             We

have     reviewed    the        record        and   find     no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Harris    v.    Tietex       Int’l,      Ltd.,    No.    7:08-cv-03020-JMC

(D.S.C. Oct. 28, 2010).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the    court        and   argument      would    not   aid     the

decisional process.



                                                                                 AFFIRMED




                                               2